DETAILED ACTION
This Office Action is in response to Amendment filed August 29, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
On line 15 of claim 1 and on line 17 of claim 5, “(arcsec)and” should be replaced with “(arcsec) and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Regarding claims 1 and 5, Applicants did not originally disclose the limitation recited on lines 10-18 of claim 1 and on lines 12-20 of claim 5, because (a) Applicants did not originally disclose an entire range of the n-AlGaN mix value being not more than 506 arcsec with the specified value of the AlN mix value recited on lines 13-18 of claim 1 and on lines 15-20 of claim 5, (b) for example, as Applicants indicated in the REMARKS, Applicants added the new limitations recited on lines 10-18 of claim 1 and on lines 12-20 of claim 5 based on Figs. 4 and 5 of current application, and Fig. 4 of current application discloses pairs of (n-AlGaN mix value, AlN mx value) of (491 arcsec, 483 arcsec), (499 arcsec, 469 arcsec), (492 arcsec, 469 arcsec), (461 arcsec, 447 arcsec), (474 arcsec, 461 arcsec), (447 arcsec, 442 arcsec) and (462 arcsec, 447 arcsec) for the n-AlGaN mix value ≤ 506 arcsec as recited on line 10 of claim 1 and on line 12 of claim 5, (c) however, Applicants claim that the n-AlGaN mix value is not more than 506 arcsec as recited on line 10 of claim 1 and on line 12 of claim 5 in conjunction with the specified value of the AlN mix of more than 418 arcsec and less than 473 arcsec as recited on lines 16-18 of claim 1 and on lines 18-20 of claim 5, which is much broader in scope than the pairs of (491 arcsec, 483 arcsec), (499 arcsec, 469 arcsec), (492 arcsec, 469 arcsec), (461 arcsec, 447 arcsec), (474 arcsec, 461 arcsec), (447 arcsec, 442 arcsec) and (462 arcsec, 447 arcsec) Applicants originally disclosed in Fig. 4 of current application, (d) for example, the claimed n-AlGaN mix value and the claimed specified value of the AlN mix value can be (506 arcsec, 419 arcsec) or (506 arcsec, 472 arcsec), neither of which Applicants originally disclosed, and (e) the same reasoning can be applied to the nondisclosure of the claimed pairs of (n-AlGaN mix value, AlN mix value) for the n-AlGaN when the Al composition ratio is 50 to 60% since Fig. 4 shows only limited number of pairs of (n-AlGaN mix value, AlN mix value) such as (465 arcsec, 493 arcsec), … , and (457 arcsec, 459 arcsec), while the claimed n-AlGaN mix value and the specified value of the AlN mix value can be (506 arcsec, 411 arcsec) or (506 arcsec, 505 arcsec), neither of which Applicants originally disclosed.  Claim 6 depends on claim 5, and therefore, claim 6 also fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claims 1 and 5, it is not clear what the limitation “an AlN mix value … is (to be) more than a specified value” recited on lines 8-9 of claims 1 and 5 in conjunction with the limitation “the specified value of the AlN mix value is more than 410 (arcsec)and [sic] less than 506 (arcsec)” recited on lines 14-15 of claim 1 and on lines 16-17 of claim 5, and the limitation “the specified value of the AlN mix value is more than 418 (arcsec) and less than 473 (arcsec)” recited on lines 17-18 of claim 1 and on lines 19-20 of claim 5 refer to, because (a) when “an AlN mix value” “is more than a specified value” as recited on lines 8-9 of claims 1 and 5, and the specified value is as recited on lines 14-15 and 17-18 of claim 1, and on lines 16-17 and 19-20 of claim 5, the AlN mix value can be “more than” 506 (arcsec) recited on line 15 of claim 1 and on line 17 of claim 5, and the AlN mix value can be “more than” 473 (arcsec) recited on line 18 of claim 1 and on line 20 of claim 5, and (b) it is not clear whether it is Applicants’ intention to claim that the AlN mix value is more than the specified value of the AlN mix value that is recited on lines 14-15 and 17-18 of claim 1, and on lines 16-17 and 19-20 of claim 5, which can be directed to “an AlN mix value” that is much greater than the claimed upper values of 506 (arcsec) for the Al composition ratio of 50% to 60% and 473 (arcsec) for the Al composition ratio of 40% to 50%, which would in turn imply a much worse crystalline or amorphous AlN layer with a full width at half maximum of, for example, 1,000 or even 10,000 arcsec, which reads on the claim limitations of claims 1 and 5.
(2) Also regarding claims 1 and 5, it is not clear what the conditional limitation recited on lines 13-18 of claim 1 and on lines 15-20 of claim 5 refers to, because (a) Applicants claim that the n-type AlGaN is formed above the AlN layer as recited on line 3 of claims 1 and 5, (b) however, the conditional limitation recited on lines 13-18 of claim 1 and on lines 15-20 of claim 5 appears to suggest that the specified value of the AlN mix value changes depending on the Al composition of the n-AlGaN, and (c) in other words, Applicants appear to claim that the n-type AlGaN would affect the specified value of the AlN mix value of the underlying AlN layer or even an AlN substrate even though the n-type AlGaN is deposited on the AlN layer after the AlN layer is formed; in this case, it is not clear whether Applicants claim that the AlN mix value is measured after the n-AlGaN is formed.
(3) Further regarding claims 1 and 5, it is not clear whether there is any relationship between the n-AlGaN mix value and the specified value of the AlN mix value recited in claims 1 and 5, because (a) it appears that there is no general relationship between the n-AlGaN mix value and the specified value of the AlN mix value since Fig. 4 shows that in some cases, the n-AlGaN mix value is greater than the specified value of the AlN mix value, and in other cases, the n-AlGaN mix value is smaller than the specified value of the AlN mix value, (b) in this case, it is not clear whether the entire range of “not more than 506 (arcsec)” for the n-AlGaN mix value recited on line 10 of claim 1 and on line 12 of claim 5 should be considered, or only the n-AlGaN mix values shown in Fig. 4 of current application should be considered, and (c) likewise, it is not clear whether the entire range of “more than 410 (arcsec)and [sic] less than 506 (arcsec)” for the specified value of the AlN mix value recited on lines 14-15 of claim 1 and on lines 16-17 of claim 5 should be considered, or only the specified value of the AlN mix values shown in Fig. 4 of current application should be considered; and it is not clear whether the entire range of “more than 418 (arcsec) and less than 473 (arcsec)” for the specified value of the AlN mix value recited on lines 17-18 of claim 1 and on lines 19-20 of claim 5 should be considered, or only the specified value of the AlN mix values shown in Fig. 4 of current application should be considered.
(4) Still further regarding claims 1 and 5, it is not clear whether “the specified value of the AlN mix value” recited on lines 14 and 16 of claim 1, and on lines 16 and 18 of claim 5 refers to “a specified value” recited on lines 8-9 of claim 1 and on line 9 of claim 5, because (a) as discussed above in item (1) of the 35 USC 112(b) rejections, Applicants claim that “an AlN mix value” “is more than a specified value”, and then the specified value of the AlN mix value has the claimed ranges, which would suggest that the AlN mix value may be greater than the upper limit of the range of the specified value of the AlN mix value, (b) in this case, Applicants may have claimed that the AlN layer has a lot of defects and/or the AlN layer does not have a good crystalline quality, and (c) if “the specified value of the AlN mix value” recited on lines 14 and 16 of claim 1, and on lines 16 and 18 of claim 5 does not refer to “a specified value” recited on lines 8-9 of claim 1 and on line 9 of claim 5, then the limitation “the specified value of the AlN mix value” lacks the antecedent basis.
(5) Regarding claim 5, it is not clear what “the specified value of the n-AlGaN mix value” recited on line 12 refers to, because (a) Applicants claim “setting an n-AlGaN mix value of the n-type AlGaN … to be not more than a specified value” on lines 5-7, (b) therefore, technically there is no “specified value of the n-AlGaN mix value”, but rather there is a specified value that is greater than equal to the n-AlGaN mix value, and (c) therefore, it is not clear whether the limitation “the specified value of the n-AlGaN mix value” suggests that the n-AlGaN mix value is equal to the specified value.
Claim 6 depends on claim 5, and therefore, claim 6 is also indefinite.
(6) Regarding claim 6, according to Applicants’ arguments in the REMARKS filed August 29, 2022, Applicants argue that the limitation “a doping amount of Ga” refers to Ga atoms disposed at the interstitial sites; in this case, it is not clear how 100% of Ga atoms can be located at the interstitial sites, which may fail to comply with the enablement requirement, and it is not clear how the interstitial Ga atoms would dope the AlN layer, because when some atoms are positioned at the interstitial sites of a semiconductor material, they do not change the conductivity of the semiconductor material, and thus do not dope the semiconductor material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (“Fabrication of a low threading dislocation density ELO-AlN template for application to deep-UV LEDs,” Phys. Status Solidi C 6 (2009) pp. S356–S359) in view of Amano et al., “Control of Dislocations and Stress in AlGaN on Sapphire Using a Low Temperature Interlayer,” Physica Status Solidi (b) 216 (1999) pp. 683-689.
Regarding claim 1, Hirayama et al. disclose a nitride semiconductor element (Title), comprising: an AIN layer (Fig. 2) having a crystalline quality within a predetermined range (2. Experimental), wherein the AIN layer is formed such that an AIN mix value that is a full width at half maximum of an X-ray rocking curve for a (10-12) plane of the AIN layer is more than a specified value (approximately 500 arcsec in left hand side column of page 141 in 2. Experimental).
Hirayama et al. differ from the claimed invention by not comprising an n-type AlGaN formed above the AIN layer and having a predetermined Al composition ratio, wherein an n-AlGaN mix value that is a full width at half maximum of an X-ray rocking curve for a (10-12) plane of the n-type AlGaN is not more than a specified value, wherein the n-AlGaN mix value is not more than 506 (arcsec), wherein the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 40% to 60%, wherein if the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 50% to 60%, the specified value of the AlN mix value is more than 410 (arcsec)and less than 506 (arcsec), and wherein if the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 40% to 50%, the specified value of the AlN mix value is more than 418 (arcsec) and less than 473 (arcsec).
Hirayama et al. further disclose fabrication of AlGaN quantum well DUV-LEDs (last paragraph on left hand side column of page 143).
In addition, Amano et al. disclose a nitride semiconductor element (Title), comprising an AlGaN (3. The Growth of AlGaN Using Low Temperature Interlayers) formed above an AIN layer (LT-AlN) and having a predetermined Al composition ratio (Fig. 5), wherein an AlGaN mix value that is a full width at half maximum of an X-ray rocking curve for a (10-12) plane of the n-type AlGaN is inherently not more than a specified value, because Applicants do not specifically claim what the “specified value” refers to.
Since both Hirayama et al. and Amano et al. et al. teach a nitride semiconductor element, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the AlGaN quantum well DUV-LEDs disclosed by Hirayama et al. can comprise an AlGaN as disclosed by Amano et al., because an AlGaN has been commonly employed as a contact layer, a quantum well layer and a barrier layer in forming an AlGaN quantum well DUV-LED in semiconductor industry due to the compatibility of the AlGaN with AlGaN-based quantum wells, barriers and electron blocking layers.
Further regarding claim 1, Hirayama et al. in view of Amano et al. differ from the claimed invention by not showing that the AlGaN is an n-type AlGaN, wherein the n-AlGaN mix value is not more than 506 (arcsec), wherein the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 40% to 60%, wherein if the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 50% to 60%, the specified value of the AlN mix value is more than 410 (arcsec)and less than 506 (arcsec), and wherein if the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 40% to 50%, the specified value of the AlN mix value is more than 418 (arcsec) and less than 473 (arcsec).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the AlGaN disclosed by Amano et al. can be an n-type AlGaN, because (a) an n-type AlGaN has been commonly employed as an n-type contact layer in forming an AlGaN quantum well DUV-LED in semiconductor industry, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Still further regarding claim 1, Hirayama et al. in view of Amano et al. differ from the claimed invention by not showing that the n-AlGaN mix value is not more than 506 (arcsec), wherein the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 40% to 60%, wherein the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 50% to 60%, the specified value of the AlN mix value is more than 410 (arcsec)and less than 506 (arcsec), and wherein if the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 40% to 50%, the specified value of the AlN mix value is more than 418 (arcsec) and less than 473 (arcsec).
Amano et al. further disclose controlling of the Al composition ratio in the AlGaN to control the crystalline quality including (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the predetermined Al composition ratio in the n-type AlGaN disclosed by Hirayama et al. in view of Amano et al. can be an Al composition ratio of 40% to 60%, and the n-AlGaN mix value can be not more than 506 (arcsec), because (a) the predetermined Al composition ratio in the n-type AlGaN should be controlled and selected in consideration of the AlGaN quantum well composition, and thus can be in the claimed range of 40% to 60%, and (b) the n-AlGaN mix value disclosed by Hirayama et al. in view of Amano et al. can be not more than 506 (arcsec) since the AlN mix value disclosed by Hirayama et al. is approximately 500 arcsec, and thus the n-AlGaN deposited on the AlN layer can have a full width at half maximum value or the n-AlGaN mix value substantially identical to that of the AlN mix value when an epitaxial growth of the n-AlGaN preserves the crystalline quality of the AlN layer by controlling the epitaxial growth conditions.
In this case, when the selected Al composition ratio is from 50% to 60%, Hirayama et al. in view of Amano et al. satisfy all of the claim limitations, because the AlN mix value of approximately 500 arcsec is within the claimed range of more than 410 arcsec and less than 506 arcsec.
Regarding claim 5, Hirayama et al. disclose a nitride semiconductor element production method (Title), comprising: forming an AIN layer (Fig. 2) having a crystalline quality within a predetermined range (2. Experimental), setting an AIN mix value that is a full width at half maximum of an X-ray rocking curve for a (10-12) plane of the AIN layer to be more than a specified value (approximately 500 arcsec on left hand side column of page 141 in 2. Experimental), wherein the AlN layer is formed by epitaxial growth (2. Experimental).
Hirayama et al. differ from the claimed invention by not comprising forming an n-type AlGaN that is located above the AIN layer and having a predetermined Al composition ratio, setting an n-AlGaN mix value of the n-type AlGaN, which is a full width at half maximum of an X-ray rocking curve (arcsec) for a (10-12) plane, to be not more than a specified value, wherein the n-type AlGaN is formed by epitaxial growth, wherein the specified value of the AlGaN mix value is not more than 506 (arcsec), wherein the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 40% to 60%, wherein if the predetermined Al composition in the n-type AlGaN is an Al composition ratio of 50% to 60%, the specified value of the AlN mix value is more than 410 (arcsec)and less than 506 (arcsec), and wherein if the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 40% to 50%, the specified value of the AlN mix value is more than 418 (arcsec) and less than 473 (arcsec).
Hirayama et al. further disclose fabrication of AlGaN quantum well DUV-LEDs (last paragraph on left hand side column of page 143).
In addition, Amano et al. disclose a nitride semiconductor element production method (Title), comprising forming an AlGaN (3. The Growth of AlGaN Using Low Temperature Interlayers) that is located above an AIN layer (LT-AlN) and has a predetermined Al composition ratio (Fig. 5), setting an AlGaN mix value of the AlGaN, which is a full width at half maximum of an X-ray rocking curve (arcsec) for a (10-12) plane, to be inherently not more than a specified value, because Applicants do not specifically claim what the “specified value” refers to, wherein the AlGaN is formed by epitaxial growth (Abstract).
Since both Hirayama et al. and Amano et al. et al. teach a nitride semiconductor element, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the AlGaN quantum well DUV-LED disclose by Hirayama et al. can comprise an AlGaN and the AlGaN is formed by epitaxial growth as disclosed by Amano et al., because (a) an AlGaN has been commonly employed as a contact layer, a quantum well layer and a barrier layer in forming an AlGaN quantum well DUV-LED in semiconductor industry due to the compatibility of the AlGaN with AlGaN-based quantum wells and barriers, and (b) an epitaxial growth of AlGaN would result in a higher quality AlGaN material.
Further regarding claim 5, Hirayama et al. in view of Amano et al. differ from the claimed invention by not showing that the AlGaN is an n-type AlGaN, wherein the n-AlGaN mix value is not more than 506 (arcsec), wherein the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 40% to 60%, wherein if the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 50% to 60%, the specified value of the AlN mix value is more than 410 (arcsec)and less than 506 (arcsec), and wherein if the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 40% to 50%, the specified value of the AlN mix value is more than 418 (arcsec) and less than 473 (arcsec).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the AlGaN disclosed by Amano et al. can be an n-type AlGaN, because (a) an n-type AlGaN has been commonly employed as an n-type contact layer in forming an AlGaN quantum well DUV-LED in semiconductor industry, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Still further regarding claim 5, Hirayama et al. in view of Amano et al. differ from the claimed invention by not showing that the n-AlGaN mix value is not more than 506 (arcsec), wherein the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 40% to 60%, wherein the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 50% to 60%, the specified value of the AlN mix value is more than 410 (arcsec)and less than 506 (arcsec), and wherein if the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 40% to 50%, the specified value of the AlN mix value is more than 418 (arcsec) and less than 473 (arcsec).
Amano et al. further disclose controlling of the Al composition ratio in the AlGaN to control the crystalline quality including (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the predetermined Al composition ratio in the n-type AlGaN disclosed by Hirayama et al. in view of Amano et al. can be an Al composition ratio of 40% to 60%, and the n-AlGaN mix value can be not more than 506 (arcsec), because (a) the predetermined Al composition ratio in the n-type AlGaN should be controlled and selected in consideration of the AlGaN quantum well composition, and thus can be in the claimed range of 40% to 60%, and (b) the n-AlGaN mix value disclosed by Hirayama et al. in view of Amano et al. can be not more than 506 (arcsec) since the AlN mix value disclosed by Hirayama et al. is approximately 500 arcsec, and thus the n-AlGaN deposited on the AlN layer can have a full width at half maximum value or the n-AlGaN mix value substantially identical to that of the AlN mix value when an epitaxial growth of the n-AlGaN preserves the crystalline quality of the AlN layer by controlling the epitaxial growth conditions.
In this case, when the selected Al composition ratio is from 50% to 60%, Hirayama et al. in view of Amano et al. satisfy all of the claim limitations, because the AlN mix value of approximately 500 arcsec is within the claimed range of more than 410 arcsec and less than 506 arcsec.
Regarding claim 6, Hirayama et al. further disclose that the forming the AIN layer (AlN in Fig. 2) having the crystalline quality within the predetermined range comprises at least one or more of changing a growth temperature, changing a doping amount of Ga, and changing a film thickness of the AlN layer, see the thickness of the AlN in Fig. 2, and wherein the AIN layer is formed on a sapphire substrate (Sapphire Sub. In Fig. 2).

Response to Arguments
Applicants’ arguments with respect to claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mino et al. (US 9,843,163)
Furuya et al. (US 9,896,780)
Hirayama et al., “222–282 nm AlGaN and InAlGaN-based deep-UV LEDs fabricated on high-quality AlN on sapphire,” Physica Status Solidi A 206 (2009) pp. 1176–1182.
Hirayama et al. (“222–282 nm AlGaN and InAlGaN-based deep-UV LEDs fabricated on high-quality AlN on sapphire,” Physica Status Solidi A 206 (2009) pp. 1176-1182)
Wang et al., “85% internal quantum efficiency of 280-nm AlGaN multiple quantum wells by defect engineering,” Scientific Reports (2017) 14422.
Shimahara et al., “Growth of High-Quality Si-Doped AlGaN by Low-Pressure Metalorganic Vapor Phase Epitaxy,” Japanese Journal of Applied Physics 50 (2011) 095502.
Chen et al., “Influence of the growth temperature of AlN nucleation layer on AlN template grown by high-temperature MOCVD,” Materials Letters 114 (2014) pp. 26-28.
Hirayama, “Advances of AlGaN-based High-Efficiency Deep-UV LEDs,” Optoelectronic Materials and Devices V, Proceedings of SPIE-OSA-IEEE Asia Communications and Photonics, SPIE 7987 (2011) 79870G.

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 30, 2022